Case: 12-30363       Document: 00512197183          Page: 1     Date Filed: 04/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                             April 4, 2013

                                       No. 12-30363                         Lyle W. Cayce
                                                                                 Clerk

ANNE M. PARR,

                                                   Plaintiff-Appellant
v.

STEPHEN HULBERT; CARROLL FALCON; RANDOLPH CHERAMIE;
ALTON F. DOODY; BOARD OF SUPERVISORS FOR THE UNIVERSITY
OF LOUISIANA SYSTEM,

                                                   Defendants-Appellees



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-CV-3576



Before DeMOSS, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.